DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,612,930 (Bremer).
Regarding claim 1, Bremer teaches a gamma knife positioning head frame (The limitation “gamma knife” is intended use. Since Bremer discloses the positioning head frame is configured for use in an imaging or operative procedure, the frame is capable of performing the claimed intended use, col. 2, lines 51-67), comprising:
a base ring (Figure 1, ring-shaped member, 12) (col. 2, lines 55-60); 
a plurality of vertical rods (Figure 1, skull pins, 25) circumferentially arranged on the base ring (12) (col. 3, lines 38-43; Figure 1); 
a plurality of head nails (Figures 1 and 3, portion, 32) in threaded connection with the plurality of vertical rods (25) (col. 4, lines 17-27); and 
wherein each of the plurality of vertical rods (25) is wholly insulated (plastic such as carbon fiber or boron fiber reinforced plastic “does not artifact substantially, so that it does not cause blockade during CT scanning”, col. 2, lines 55-64; “rods” 25 are formed of plastic, such as a carbon fiber or boron fiber reinforced plastic”, col. 4, lines 6-16; Since the “rods” 25 are formed of plastic, they are “wholly insulated”. The limitation “vertical” is intended use, as “vertical” is defined in relation to a particular reference point or plane. The “rods” 25 are considered “vertical” when viewed from such a reference point, and are capable of being positioned vertically, Figures 1-2).
Regarding claims 11 and 12, Bremer teaches the base ring (12) is wholly insulated, and material of an insulated portion of the base ring (12) is engineering plastic (col. 2, lines 55-67).
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2005/0131425 (Arndt et al.).
Regarding claim 1, Arndt et al. teaches a gamma knife positioning head frame (The limitation “gamma knife” is intended use. Since Arndt et al. teaches the positioning head frame is for “use in a stereotactic frame attached to a patient”, [0040], the frame is capable of being used for a gamma knife procedure. See also abstract; [0001]-[0002]) comprising:
a base ring (Figure 1, rectangular stereotactic frame, 2) ([0047]); 
a plurality of vertical rods (Figure 1, pin support members, 3) circumferentially arranged on the base ring (2) ([0047]); and 
a plurality of head nails (Figures 1 and 3a-c, fixation pin, 4) in threaded connection with the plurality of vertical rods (3) ([0048]); and 
wherein each of the plurality of vertical rods (3) is wholly insulated (Since insulation sleeves 5 are placed each “at least partly surrounding” a respective pin 4 “so as to restrict the electrical coupling between the pin support member 3 and the corresponding fixation pin 4”, each rod (3) is “wholly insulated” from each “pin”, [0048] and [0050].).
Regarding claim 2, Arndt et al. teaches the positioning head frame further comprises a plurality of insulating sleeves (Figures 1, 3a, and 4, insulation means, 5), each of the plurality of insulating sleeves (5) is detachably connected with a top of one of the plurality of vertical rods (3), and an inner wall of each of the plurality of insulating sleeves (5) is provided with internal threads and is in threaded connection with one of the plurality of head nails (4) ([0050]; [0056]; [0060]; detachably connected, [0062]).
Regarding claim 3, Arndt et al. teaches each of the plurality of insulating sleeves (5) is clamped to the top of one of the plurality of vertical rods (3) (outer surface of sleeves 5 are press-fit into receiving formation 10 of pin support member 3 via linear lock, [0056]; Figure 3a, 4).
Regarding claim 4, Arndt et al. teaches at least one elastic clip is arranged on a side wall of each of the plurality of insulating sleeves (5) (flaps of surface structure 7, [0049], [0056]; Figure 4); wherein a clamping hole (Figures 3a-c, receiving formation, 10) is formed in the top of each of the plurality of vertical rods (3) (Figures 1-3c; [0051]-[0052]; [0056]), and a clamping groove (Figures 3a, surface structure, 9) matching with the at least one elastic clip is arranged on an inner wall of the clamping hole (10) (flaps forming surface structure 7 on insulating sleeve 5 for forming a linear lock with surface structure 9 of receiving formation 10 of pin support member 3, [0056]); wherein each of the plurality of insulating sleeves (5) is detachably clamped in the clamping hole (10) of one of the plurality of vertical rods (3) by the at least one elastic clip ([0056]; [0060]; [0062]).
Regarding claim 5, Arndt et al. teaches a fixing hole (Figures 3a-c, receiving formation, 10) is arranged in the top of each of the plurality of vertical rods (3) and each of the plurality of insulating sleeves (5) is in interference fit with the fixing hole (10) of one of the plurality of vertical rods (3) ([0051]-[0052]; [0056]).
Regarding claims 8-10, Arndt et al. teaches each of the plurality of insulating sleeves (5) comprises a cylindrical section and a force application section connected to the cylindrical section; wherein the force application section has two opposed planes on a cylinder and a diameter of the cylinder is larger than a diameter of the cylindrical section; wherein the force application section is provided with a fool-proof structure (see annotated Figure 4 below; [0056]).

    PNG
    media_image1.png
    597
    491
    media_image1.png
    Greyscale

	Regarding claim 11, Arndt et al. teaches the base ring is wholly or partially insulated (Since the sleeves (5) are “arranged so as to restrict the electrical coupling between the pin support member 3 and the corresponding fixation pin 4”, the frame 2 is consequently “wholly or partially insulated” from an electrical coupling with the fixation pins (4), [0048]).
Regarding claim 12, Arndt et al. teaches material of an insulated portion of the base ring (2) is engineering plastic (Since the sleeves (5) are “arranged so as to restrict the electrical coupling between the pin support member 3 and the corresponding fixation pin 4”, the frame 2 is consequently insulated from an electrical coupling with the fixation pins (4), [0048]; plastic, [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0131425 (Arndt et al.) in view of U.S. Patent Application Publication No. 2004/0172004 (Grimm et al.).
Regarding claim 6, Arndt et al. teaches all the limitations of claim 2. Arndt et al. teaches the top of each of the plurality of vertical rods (3) is provided with a mounting hole (4), and each of the plurality of insulating sleeves (5) is in clearance fit with the mounting hole (10) of one of the plurality of mounting holes (10) (Figures 1, 3a-4; [0056]). Arndt et al. does not teach each of the vertical rods is also provided with a plurality of limiting holes, axes of the mounting hole and the plurality of limiting holes are perpendicular to each other; and wherein the positioning head frame further comprises a plurality of fastening screws, and each of the plurality of fastening screws is in threaded connection with one of the plurality of limiting holes and configured for abutting against one of the plurality of insulating sleeves after passing through one of the plurality of limiting holes.
However, Grimm teaches a medical positioning frame (Figure 1; [0001]), comprising: a holder (Figure 1, instrument body, 36) provided with a mounting hole (Figure 1, opening, 40) and a plurality of limiting holes (Figure 1, threaded bores, 72 and 74), axes of the mounting hole (40) and the plurality of limiting holes (72, 74) are transverse to each other, one limiting hole (72) axis perpendicular to that of the mounting hole (40) ([0022]; Figure 1); wherein the positioning frame (36) further comprises a plurality of fastening screws (Figure 1, adjustment members, 62 and 76), and each of the fastening screws (62, 76) is in threaded connection with one of the plurality of limiting holes (72, 74) and configured for abutting against a sleeve (Figure 1, bearing, 44) passed through the mounting hole (40) when the screws (62, 76) are passed through each of the limiting holes (72, 74) ([0022]-[0023]; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each vertical rod of Arndt et al. to include a plurality of limiting holes having axes perpendicular to the axis of the mounting hole with fastening screws threadably engaged in each of the limiting holes to abut against the insulating sleeve in the mounting hole as taught by Grimm, because Grimm teaches such a configuration adjustably and securely retains the position of the sleeve within the mounting hole ([0022]-[0023]).
Regarding claim 7, Arndt et al. teaches all the limitations of claim 2. Arndt et al. teaches the top of each of the plurality of vertical rods (3) is provided with a large diameter hole (see Figures 3a-c; [0056]). Arndt et al. does not teach an inner wall of the large diameter hole is provided with internal threads rotating in the same direction as internal threads of each of the plurality of insulating sleeves, and each of the plurality of insulating sleeves is in threaded connection with the large diameter hole of one of the plurality of vertical rods, and wherein a diameter of the small diameter hole is smaller than an outer diameter of each of the plurality of insulating sleeves and is larger than an outer diameter of each of the plurality of head nails, as cited.
Arndt et al. teaches an alternative embodiment wherein the top of each of the plurality of vertical rods (3) is provided with a large diameter hole (10), wherein an inner wall of the large diameter hole (10) is provided with internal threads rotating in the same direction as internal threads of each of the plurality of insulating sleeves (5), and each of the plurality of insulating sleeves (5) is in threaded connection with the large diameter hole of one of the plurality of vertical rods (3) (corresponding threads on outer surface of insulating sleeve 5 and inner surface of receiving formation 10 hole, [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cooperating threads on the outer surface of the insulating sleeves and the inner surface of the large diameter holes for securing the insulating sleeves in respective large diameter holes as taught by Arndt et al., because such a threaded configuration provides a suitable alternative for securely coupling the insulating sleeve in its respective vertical rod ([0065]). Arndt et al. fails to disclose the top of each of the plurality of vertical rods is provided with both a large diameter hole and a small diameter hole in coaxial communication, wherein a diameter of the small diameter hole is smaller than an outer diameter of each of the plurality of insulating sleeves and is larger than an outer diameter of each of the plurality of head nails.
However, Grimm discloses a medical positioning frame (Figure 9; [0001]; [0046]-[0047]), comprising: a holder including a large diameter hole (Figure 9, top opening, 228) and a small diameter hole (Figure 9, bottom opening, 230) which are in coaxial communication (Figure 9; [0047]); wherein a diameter of the small diameter hole (230) is smaller than an outer diameter of a sleeve (Figures 8-9, spherical portion, 222) and is larger than an outer diameter of a surgical screw (Figure 9, anchoring member, 212) ([0046]-[0047]; Figures 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical rods of Arndt et al. to include a smaller diameter hole in coaxial communication with the larger diameter hole wherein the diameter of the smaller diameter hole is smaller than the outer diameter of the insulating sleeves and larger than the outer diameter of the head nails in light of the teaching of Grimm, because such a configuration permits each outer sleeve of the head nail to be retained at a particular depth in each respective vertical rod for a secure attachment, while permitting each of the head nails to pass through each respective rod to meet the target (see Grimm Figure 9).
Response to Arguments
Applicant’s arguments, see page 7, filed 16 June 2022, with respect to the specification objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The objections and rejections of 16 June 2022 have been withdrawn. 
Applicant's arguments filed 16 June 2022 with respect to the rejection of claim 1 and its dependents under 35 U.S.C. 102 and 103 citing at least Arndt et al. have been fully considered but they are not persuasive. 
Applicant contends Arndt et al. does not anticipate amended claim 1 as the reference fails to teach each of the vertical rods is divided into a metal segment and an insulating segment. Arndt et al. teaches the vertical rods are formed of aluminum, and the insulating sleeves formed of plastic are separate elements from the rods. Accordingly, applicant asserts Arndt et al. does not disclose vertical rods that can be divided into a metal segment and an insulating segment as the insulating sleeve is not part of the vertical rod (arguments, pages 8-9). The examiner does not find this argument to be persuasive. The examiner notes claim 1 recites “each of the plurality of vertical rods is wholly insulated, or each of the plurality of vertical rods is divided into a metal segment and an insulating segment” (emphasis added). Accordingly, the broadest reasonable interpretation of claim 1 requires either “each of the plurality of vertical rods is wholly insulated” or “each of the plurality of vertical rods is divided into a metal segment and an insulating segment”. Since Arndt et al. teaches the insulating sleeves (5) are “arranged so as to restrict the electrical coupling” between the vertical rods (3) and the pins (4) ([0048]) and the sleeves (5) “at least partially” surround a respective pin (4) ([0050]), then each rod (3) is “wholly insulated” from electrical coupling with each respective pin (4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791